Citation Nr: 0032576	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  98-03 280A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
private medical services provided from December 18, 1996 to 
December 19, 1996.


(The issue of entitlement to an effective date prior to 
February 5, 1997, for a grant of service connection for 
Wolff-Parkinson-White syndrome is the subject of a separate 
Board decision.)


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from May 1976 to May 1979 and 
from September 1979 to July 1986.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from March 1997 administrative 
decisions of the Department of Veterans Affairs Medical 
Center ((VAMC) in Milwaukee, Wisconsin, which denied 
entitlement to payment or reimbursement for private medical 
expenses incurred at Sparta Franciscan Skemp Hospital and 
LaCrosse/Franciscan Skemp Medical Center for Atrial 
Fibrillation and Wolff-Parkinson-White syndrome from December 
18, 1996 to December 19, 1996.  

When this matter first came before the Board, the Board 
determined that the claim which had been adjudicated by the 
VAMC was inextricably intertwined with an issue which had 
been adjudicated by a Regional Office (RO).  The matter 
adjudicated by the RO required remand, and such matter 
affected the outcome of the issue adjudicated by the VAMC.  
The Board, in two separate decisions, each issued on May 19, 
2000, remanded the claim for an effective date of service 
connection for WPW prior to February 5, 1997, to the RO, and 
remanded the issue of entitlement to payment or reimbursement 
for private medical expenses incurred for treatment of WPW in 
December 1996, to the VAMC. 

However, after the May 2000 decisions were issued, additional 
correspondence from the veteran, some of which was submitted 
to VA by the veteran prior to the issuance of the Board's May 
2000 decisions, was associated with the claims file.  The 
correspondence submitted by the veteran prior to the Board's 
May 2000 decisions should have been reviewed by the Board, 
but was not, because that correspondence had not been 
associated with the claims file.  Therefore, the veteran was 
not afforded review of all contentions and evidence submitted 
to VA prior to the issuance of the Board decision.  For this 
reason, the Board's decision remanding to the RO the claim of 
entitlement to an effective date prior to February 5, 1997, 
for a grant of service connection for Wolff-Parkinson-White 
syndrome must be vacated.  That vacatur, like the May 2000 
remand to the RO, has been addressed in a separate decision.  

Since the May 2000 decision on the issue which is 
inextricably intertwined with the claim for reimbursement or 
payment of medical expenses has been vacated, to ensure due 
process of law, the Board's decision dated May 19, 2000, 
which remanded to the VAMC the claim of entitlement to 
payment or reimbursement of unauthorized private medical 
services provided from December 18, 1996 to December 19, 
1996, is hereby vacated.  See 38 U.S.C.A. §§ 7104(a), 7107 
(b) (West 1991 & Supp. 2000).  The May 19, 2000 decision 
regarding the claim of entitlement to payment or 
reimbursement of unauthorized private medical services 
provided from December 18, 1996 to December 19, 1996 is 
replaced by the following de novo decision of the undersigned 
Veterans Law Judge, who issued the decision which is being 
vacated. 

The Board notes that, during the pendency of this claim, 
jurisdiction of the claims file was transferred from the 
Milwaukee, Wisconsin Regional Office (RO) to the Seattle, 
Washington, RO.


REMAND

In a separate decision, the Board has determined that the 
appropriate effective date for the grant of service 
connection for Wolff-Parkinson-White syndrome (WPW) is 
December 18, 1996.  Since the veteran is, therefore, 
considered to have been service-connected for WPW at the time 
he sought medical treatment for WPW in December 1996, the 
VAMC must determine whether the veteran met the criteria for 
reimbursement or payment of medical expenses incurred for 
treatment of a service-connected disability.  The VAMC has 
not yet developed the veteran's claim that he met those 
criteria.  Such development, and appropriate notification to 
the veteran of the results, is required.

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law redefines the 
obligations of the Department of Veterans Affairs (VA) with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Because of the change in the law brought about by 
the Veterans Claims Assistance Act of 2000, the VAMC must 
also determine, on remand, that there has been compliance 
with the notice provisions contained in the new law.  Id.

Accordingly, this case is REMANDED for the following:

1.  The VAMC must consider the veteran's 
contentions that VA facilities were not 
available, that a medical emergency 
existed, and that delay in obtaining 
treatment would have endangered the 
veteran's life or health, in deciding the 
issue of entitlement to reimbursement of 
unauthorized private medical services 
provided from December 18, 1996 to 
December 19, 1996.

2.  If any additional information or 
opinion required to assist the veteran in 
establishing the facts of his claim is 
available from a VA source, that 
information or opinion should be 
obtained.  The veteran must be informed 
of the VAMC's attempts to obtain the 
information and/or opinion(s).  If any 
additional information or opinion from 
sources outside VA is required, the 
veteran must be advised of the types of 
evidence which might assist in 
establishing his claim.  

3.  If further medical opinion is 
required, the VAMC should obtain such 
opinion, or, if it is an opinion which 
must be obtained by the veteran, advise 
the veteran as to his responsibilities in 
the matter.  The claims folder, and a 
copy of this remand, should be made 
available to any VA reviewer before an 
opinion is rendered.  The reviewer should 
be asked to provide the rationale or 
supporting facts for any opinion 
expressed.  The reviewer should be 
advised that a yes/no answer, if 
unfavorable to the veteran, is unlikely 
to satisfy the requirements of the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), and may be returned for further 
explanation of the opinion expressed.  

4.  The VAMC must review the claims file 
and ensure that it has completed all 
notification and development actions 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475.  In 
particular, the VAMC should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the VAMC should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions issued also 
should be considered.  

5.  The VAMC should then adjudicate the 
claim on appeal.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



